Citation Nr: 1730207	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-47 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a prostate condition, to include benign prostatic hyperplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from July 1968 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO), which denied reopening the claim for service connection for prostatitis, claimed as inflamed prostate.

The Veteran testified in a March 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In a June 2016, the Board reopened the Veteran's claim of entitlement to service connection for prostatitis and remanded the matter for additional development.  In September 2016, the Board vacated the June 2016 Board decision with respect to the reopening and remanding of the issue of entitlement to service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  The Board issued a new decision which reopened and remanded the appeal for a VA examination to determine whether the Veteran had a diagnosis of prostatitis during the pendency of the appeal, and if so, whether it was etiologically related to service.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran does not have currently diagnosed prostatitis.


CONCLUSION OF LAW

The criteria for service connection for prostatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in July 2008 which met the VCAA notice requirements with respect to service connection.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA treatment records, and VA examinations.  VA examinations were provided in April 1999 and November 2016 to address service connection for prostatitis.  The Board finds that the April 1999, December 2014 and November 2016 VA examinations and opinions, in the aggregate, adequately addressed the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The November 2016 VA examination and opinion also substantially complied with the terms of prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish a currently diagnosed disability related to claimed prostatitis for which service connection may be granted.

The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  In this case, the Board finds that weight of the evidence shows that the Veteran does not have currently diagnosed prostatitis.

Service treatment records show the Veteran was treated for prostatitis in February 1991 with a normal urine culture in March 1991.  In January 1992, the Veteran was treated for possible prostatitis.  The Veteran was again treated for prostatitis in September 1996.  The Veteran did not report symptoms or treatment for a prostate condition upon separation. 

In an April 1999 VA examination, the Veteran had no genitourinary complaints and a prostate examination was within normal limits.  The VA examiner did not diagnose the Veteran with a prostate disability.

VA treatment records from November 2005 show the Veteran received treatment for urinary tract infection symptoms, which the VA physician diagnosed as acute bacterial prostatitis, concomitant urinary tract infection.  In August 2006, the Veteran experienced an inciting event which the VA physician believed was acute bacterial prostatitis and retention, and later that month, the Veteran underwent TURP surgery.  The VA physician provisionally diagnosed the Veteran with benign prostatic hyperplasia, for which he received treatment in October 2007.  Ongoing problem lists include benign prostatic hyperplasia and acute bacterial prostatitis from November 2005 to December 2010.

In a January 2010 notice of disagreement, the Veteran indicated that prostatitis materialized in service and should therefore be service connected.  In a December 2010 statement, the Veteran reported that he had urinary and prostate problems dating back to December 1973, in which he was treated for a urinary tract infection in each instance.  The Veteran stated that while serving in Saudi Arabia during Desert Storm, he routinely delayed bathroom breaks because of mission needs and the lack of available restroom facilities.  He indicated that this is when his bladder began to enlarge, leading to his current prostate condition.  The Board finds that while the Veteran is competent to report symptoms relating to a prostate condition, the Veteran is not competent to diagnose a prostate disability or opine as to the etiology of a prostate disability, as such a determination requires medical training and expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In a December 2014 VA examination, the VA examiner diagnosed the Veteran with prostate gland injuries, infections, hypertrophy, post-operative residuals.  Prostatitis was not diagnosed.  The examiner indicated that the Veteran had a 1996 diagnosis of prostatitis which had resolved.  The Veteran's medical history last documented treatment for prostatitis in 1996.

Private treatment records from March 2016 show an assessment of moderate benign prostatic hyperplasia regrowth with mid-prostatic urethral stricture.

In March 2016, the Veteran submitted medical literature regarding the general importance of a healthy bladder.  The Board finds that generic texts, such as the medical article offered by the Veteran, which does not address the facts of this particular Veteran's case with a sufficient degree of medical certainty, does not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the Board finds that the medical article offered by the Veteran does not amount to probative evidence of a diagnosis or a nexus between the Veteran's claimed prostate condition and service.

In a March 2016 Travel Board hearing, the Veteran testified that his first onset of prostatitis was in 1974 and had sought treatment approximately nine times thereafter.  He indicated he last received treatment in February 2006 for prostatitis and that he had a TURP procedure that year.

In a November 2016 VA addendum opinion, the VA confirmed the Veteran's diagnosis of benign prostatic hyperplasia and did not report a diagnosis for prostatitis, which he indicated were two separate and unrelated conditions.  The VA examiner opined that benign prostatic hyperplasia, enlargement of the prostate, is common in the aging male due to hormonal changes, and indicated that there is no evidence to support prostatitis causes benign prostatic hyperplasia.  The examiner noted that service treatment records showed treatment for acute prostatitis, however, the Veteran did not have further documentation of prostatitis post-service nor during the pendency of the appeal.  

Upon review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current diagnosis of prostatitis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110 (West 2014); Brammer, 3 Vet. App. at 225.  It is acknowledged that the VA examiner in December 2014 and November 2016 incorrectly indicated that prostatitis was not diagnosed after service.  Prostatitis was noted in records dated in 2005 and 2006.  Regardless, despite the Veteran's diagnosis of acute bacterial prostatitis in service and subsequently in 2005 and 2006, VA treatment records do not show a current diagnosis of prostatitis or a diagnosis at any point during the pendency of the appeal.  

Private medical records, as well as VA treatment records do show a current diagnosis of benign prostatic hyperplasia, however, the November 2016 VA examiner opined that this condition was separate and distinct from the diagnosis of prostatitis and not related to the Veteran's in-service treatment of prostatitis.

The only evidence of record supporting the Veteran's contentions are his personal statements and testimony.  His statements do not establish the required diagnosis of a current disability or a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  Jandreau, 492 F. 3d 1372.

Absent a current diagnosis, the Board finds that service connection is not warranted for prostatitis.  Because the preponderance of the evidence is against the appeal for service connection for prostatitis, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for prostatitis is denied.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


